PER CURIAM.
This is an appeal from a non-final order denying the appellant’s motion for a final judgment of dismissal. To the extent that the motion was predicated upon appellant’s claim that the trial court lacked jurisdiction over the person of appellant, we find no error in the trial court’s denial of appellant’s motion, since it is clear on the record that service of process had properly been obtained against the appellant in earlier proceedings herein. We decline to rule on any of the other issues raised by appellant in this non-final appeal. However, we emphasize, without suggesting any particular outcome, that our affirmance is without prejudice to the appellant to challenge the sufficiency of the pleadings filed by the appellee Miller or to otherwise challenge appellee’s action.
ANSTEAD, C.J., and LETTS and HERSEY, JJ., concur.